                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


    SETH TAYLOR,                                    )
                                                    )
          Plaintiff,                                )
                                                    )
    v.                                              )   NO. 3:17-cv-1359
                                                    )   CHIEF JUDGE CRENSHAW
    D.C.S.O., ET AL.,                               )
                                                    )
          Defendants.                               )

                                              ORDER

         Plaintiff brings claims related to a scabies outbreak at the Davidson County Detention

Center, which is overseen by Defendants Sheriff Daron Hall and Warden Harold Taylor. Before

the Court is a Report and Recommendation (Doc. No. 29) in which the Magistrate Judge

recommends granting Motions to Dismiss brought by Defendants Hall and Taylor (Doc. Nos. 15;

21). Specifically, the Magistrate Judge concludes that Plaintiff has failed to allege sufficiently the

requisite personal involvement by either Hall or Taylor to maintain Section 1983 claims against

them in their individual capacities, because the misconduct Plaintiff alleges is failure to diagnose

and treat by CoreCivic and its employees (who are not Defendants in this action) with whom Hall

and Taylor were not personally involved. The Magistrate Judge further concludes that, because the

Metropolitan Government of Nashville and Davidson County (“Metro”) has accepted service and

is now a defendant in this action, it is appropriate to dismiss the claims against Hall and Taylor in

their official capacities. No objections have been filed. 1




1
 The Report and Recommendation was initially returned as undeliverable to the Court. However,
Plaintiff filed a change of address, and the Report and Recommendation was re-mailed to the new
address with the full period for filing objections allowed.
       After review of the Complaint and relevant authority, the Court concurs with the Magistrate

Judge’s analysis. Regarding the individual capacity claims, “a supervisory official’s failure to

supervise, control or train [an] offending individual is not actionable unless the supervisor either

encouraged the specific incident of misconduct or in some other way directly participated in it.”

Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999) (internal quotation marks omitted). Stated

differently, allegations of “personal involvement” are required to pursue a claim against a

supervisor. Miller v. Calhoun Cty., 408 F.3d 803, 817 n.3 (6th Cir. 2005). “At a minimum, a

[Section] 1983 plaintiff must [allege] that a supervisory official at least implicitly authorized,

approved or knowingly acquiesced in the unconstitutional conduct of the offending subordinate.”

Grinter v. Knight, 532 F.3d 567, 575 (6th Cir. 2008). The Complaint clearly alleges that the

medical personnel of the Detention Center did not respond to his needs. Plaintiff does not allege

that Hall or Taylor – non-medical personnel who supervise the Detention Center at the highest

level – had any knowledge of or participation in this allegedly unconstitutional conduct.

       Concerning the official capacity claims, it is axiomatic that an official capacity suit is, “in

all respects other than a name, to be treated as a suit against the [governmental] entity.” Kentucky

v. Graham, 473 U.S. 159, 166 (1985); see also, e.g., Warren v. Metro. Gov’t of Nashville, Civil

No. 3:14-cv-2373, 2015 WL 3417844, at *8 (M.D. Tenn. May 27, 2015) (observing that, “as

employees of Metro,” the police officer defendants had “no official capacity in which they can be

sued”). Here, Hall and Taylor are Metro officials, and Metro has voluntarily entered the case as

the proper defendant for Plaintiff’s official capacity claims.

       Accordingly, the Report and Recommendation (Doc. No. 29) is APPROVED AND

ADOPTED. The Motions to Dismiss of Defendants Hall and Taylor (Doc. Nos. 15; 21) are

GRANTED. The claims against Defendants Hall and Taylor in their personal capacities are



                                                  2
DISMISSED WITH PREJUDICE. The Metropolitan Government of Nashville and Davidson

County is SUBSTITUTED as the proper defendant for the claims against Hall and Taylor in their

official capacities. 2 Hall and Taylor are therefore dismissed from this action.

         This case is returned to the Magistrate Judge for further case management.

         IT IS SO ORDERED.



                                              ____________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




2
    The Clerk is DIRECTED to add Metro as the remaining defendant in this case.
                                                  3
